EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with George Wallace on 2/19/2021.
The application has been amended as follows:

Claim 1 
A method of obtaining biological material via a biological sampling device, the device comprising a sheath having a first sheath end, a second sheath end, and a sheath cavity that extends between the first and second sheath ends, an applicator having first and second applicator ends, and an applicator cavity that extends between the first and second applicator ends, the applicator being disposed within the sheath cavity,  a collector[[,]] having an abrasive outer surface area, and a handle, having a first handle end and a second handle end, and extending through the sheath and applicator cavities with the first handle end being fixed to the collector and the second handle end extending from the second sheath and second applicator ends, said method comprising steps of:

a.	when the device is in a pre-sampling configuration such that the first applicator end extends beyond the first sheath end and the collector is disposed within the applicator cavity, inserting the device into an organism via an orifice of the organism;
b.	with the device disposed within the organism, transitioning the device from the pre-sampling configuration to a sampling configuration by moving the applicator towards the second handle end with the collector being in a static position such that the collector extends through and beyond the first applicator end and is positioned outside of the applicator and sheath cavities;
c.	with the device in the sampling configuration, via the handle, moving the collector against the biological material within the organism to collect the biological material;
d.	with the device within the organism, transitioning the device from the sampling configuration to a post-sampling configuration by moving the collector and the first applicator end through the first sheath end and into the sheath cavity; and
e.	with the device in the post-sampling configuration, withdrawing the device from within the organism.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 8/31/2020 as well as those filed in the Appeal Brief dated 12/21/2020 are persuasive and overcome all claim rejections in this case.  Applicant has . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791